DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 7/13/2021, the applicant has submitted an RCE, amending claims 1, 7, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Christoph et al. (US 2019/0108837) mandated by latest amendments.
Response to Arguments
Following a broad overview of the latest amendments on page 6 ¶ 1, it is argued that the prior art of record used, i.e., Beckhardt and Matulich fail to “disclose that the microphones are arranged in a spherical array, as recited in claim 1 or 7”.
Since those references are not used for this limitation, therefore the applicant is respectfully directed to the new office action for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt et al. (US 2018/0108351) , in view of Matulich et al. (US Patent 6,188,986), and further in view of Christoph et al. (US 2019/0108837).

Regarding claim 1, Beckhardt et al. do teach a far-field voice control device, comprising a far-field voice pickup device and a voice analysis device (¶ 0019 lines 8+: “The user may provide a voice input associated with control of the audio playback device” (a far field voice control device) “which is received by a networked microphone device (NMD)” which according to ¶ 0098 sentence 2: “an NMD may have one or more microphones” (has a voice pick up device) “to receive the voice input”, and according to ¶ 0110-0111 referring to Fig. 8 each “NMD” does also possess “wakeword identifier 802, a voice identifier 804, measure of confidence 806” (voice analysis modules)) ,
the far-field voice pickup device picking up a voice sent by a user, and sending the voice to the voice analysis device (¶ 0098 sentence 2: “an NMD may have one or more microphones” (the voice pick up device) “to receive the voice input” (receives voice sent by a user), and then the “wakeword” (the voice sent by the user) is sent to “wakeword identifier 802, a voice identifier 804, measure of confidence 806” (voice analysis modules) as shown in Fig. 8 and ¶ 0117 lines 7-8: “measure of confidence” (voice analysis done) “may be determined by the NMD” (on picked up voice) “itself”);  

the voice analysis device analyzing the voice to determine whether the voice includes a preset wake-up word (¶ 0108 lines 2-3: “The measure of confidence” (analysis of the voice) “may indicate” (to determine) “how well the wakeword” (if the voice includes a wake-up word which) “was detected” (is a measure of accuracy of a wake-up word, where the “wakeword” (wake up word) according to ¶ 0098 last sentence “may be a spoken voice input such as “Alexa”, “OK Google” “Hey Sonos” (are preset wake up words))) , 
and sending the voice to a cloud server communicating with the far-field voice control device when the voice includes the preset wake-up word (¶ 0021 page 2 lines 1-3: “NMDs” (the voice analysis device (part of the far-filed voice control device) “may send” (sends) “a voice input” “e.g., voice command or wakeword and voice command” (voice which includes wake-up word) “to a cloud-based computing device” (to a cloud server)).
Beckhardt et al. do not specifically disclose wherein the far-field voice pickup device is mounted in a switch or a socket on a wall.
Matulich et al. do teach a far-field voice pickup device is mounted in a switch or a socket on a wall (Col. 10 lines 26-27: “voice activated control circuitry” (a voice pick up device) “is housed in a wall switch” (is mounted in a switch on a wall) “that includes a switch plate 210 and switch box 218”; Col. 10 lines 31-33: “The switch plate 210 also 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice activated control circuitry” of Matulich et al. into the circuitry of the “audio playback device” of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable the “audio playback” to benefit of being connected to a “wall switch” so as to “increase response accuracy and device utility” of its device as described in Matulich et al. Col. 5 lines 15-16.
Beckhardt et al. in view of Matulich et al. do not specifically disclose:
Wherein the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array.
Christoph et al. do teach:
Wherein the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array (¶ 0015 sentence 3: “a plurality of microphones of a voice command device” (sending voice commands to a voice pickup device) “may be implemented as a microphone array, in particular, as a circular or spherical microphone array” (to a plurality of microphones arranged in a spherical array)).


Regarding claim 2, Beckhardt et al. do teach the device according to claim 1, further comprising a far-field playback device, wherein the far-field playback device plays voice playback information received from the cloud server (¶ 0022 lines 6-7: “The NMD” (a far-field playback device)  “may also be playing back audio content” (playing voice playback information) “when the wakeword is detected” (once “wakeword” (wake up word) is “voice recognize[ed]” by the “cloud-based computing device” (¶ 0021 page 2 lines 4-6) (playback information received from the cloud)).

Regarding claim 3, Beckhardt et al. do teach the device according to claim 2, wherein the far-field playback device includes a power amplifier for amplifying power of the voice playback information (¶ 0039 sentence 4: “The produced audio signals may 

Regarding claim 4, Beckhardt et al. do teach the device according to claim 1, wherein, after receiving the voice sent by the user, the far-field voice pickup device further denoises the voice (¶ 0089 sentence before last: “The microphone array” (the far field voice pick up device) “606 may further be arranged to capture location information of an audio source (e.g., voice, audible sound) and/or to assist in filtering background noise” (denoises the “voice” (voice)).

Regarding claim 5, Beckhardt et al. do teach the device according to claim 1, further comprising at least one of following networking components: 
a wireless local area network networking component, a Bluetooth networking component, or an infrared networking component, wherein the far-field voice control device communicates with the cloud server and at least one smart device via at least one of the networking components (¶ 0078 sentence 1: “The NMDs 512, 514, and 516 may be part of a local area network” (a local area network which is wireless) i.e., ¶ 0090 sentence 1: “The network interface” “configured to facilitate wireless” (using wireless communication between)  “PBDs 532-538” (far field control device) “computing device 504-508 in cloud network” (and the cloud) “and other network microphone devices” 

Regarding claim 6, Beckhardt et al. do teach the device according to claim 1, wherein the far-field voice control device is mounted in a junction box, a panel of the junction box is a touch panel, and the touch panel is provided with a touch button and/or an indicator light (¶ 0046 sentence before last: “playback device”(far field voice control device) “may include or interact with a docking station” (is mounted in a junction box) “for personal mobile media playback devices”; 0058 sentence 1: “The playback” (the far-field control device also comprises) “control region 410 may include selectable (e.g., by way of touch” (a touch panel) “icons” (with numerous buttons) “to cause playback devices in a selected playback zone or zone group to play or pause”)); therefore the “playback device” comprising both “docking station” (junction box) as well as “touch” (touch panel) amounts to one integrated system making the touch panel belonging to the junction box or vice versa).

Regarding claim 7, Beckhardt et al. do teach a far-field voice control system, comprising a cloud server and a far-field voice control device, the cloud server communicating with the far-field voice control device (¶ 0090 sentence 1: “The network 
Beckhardt et al. do not specifically disclose wherein the far-field voice control device includes a far field voice pickup device mounted in a switch or a socket on a wall.
Matulich et al. do teach a far-field voice control device includes a far field voice pickup device  mounted in a switch or  socket on a wall (Col. 10 lines 26-27: “voice activated control circuitry” (a voice pick up device) “is housed in a wall switch” (is mounted in a switch on a wall) “that includes a switch plate 210 and switch box 218”; Col. 10 lines 31-33: “The switch plate 210 also includes a microphone 206 for accepting speech commands”; Col. 5 lines 26-27: “FIG. 2 is a perspective drawing of a portable speech activated device”(an example of a far-field voice pickup device)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice activated control circuitry” of Matulich et al. into the circuitry of the “audio playback device” of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable the “audio playback” to benefit 
Beckhardt et al. in view of Matulich et al. do not specifically disclose:
and the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array.
Christoph et al. do teach:
and the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array (¶ 0015 sentence 3: “a plurality of microphones of a voice command device” (sending voice commands to a voice pickup device) “may be implemented as a microphone array, in particular, as a circular or spherical microphone array” (to a plurality of microphones arranged in a spherical array)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “spherical microphone array” configuration of Christoph et al. into the “Microphone Array” “606” of Beckhardt et al. in Beckhardt et al. in view of Matulich et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Beckhardt et al. in view of Matulich et al. to have their “voice command device” “covers the full range, i.e. 4.pi., of the three -dimensional acoustic space” as disclosed in Christoph et al. ¶ 0130 sentence before last.


Regarding claim 8, Beckhardt et al. do teach the system according to claim 7, wherein the cloud server receives a voice sent from the far-field voice control device, analyzes the voice to determine control information corresponding to the voice (¶ 0027 lines 5+: “the NMD may send the received voice command to the cloud-based computing device” (the cloud server receives voice sent from the far-field voice control device) “The cloud-based computing device may perform voice recognition on the voice command” (which analyzes the voice) “If the voice command is associated with control of a media playback system or device, then the response may be a command associated with the control” (to determine a control command corresponding to the voice) “of a media playback device or system such as play certain music content” (and control information)), 
and sends a control command including the control information to the far-field voice control device (¶ 0027 last sentence: “The server may send the command” (the cloud sends the control command which comprises of the control information) “to the NMD” (the voice control device)).

Regarding claim 9, Beckhardt et al. do teach the system according to claim 8, wherein, when the control information includes voice playback information, a far-field playback device of the far-field voice control device plays the voice playback information 

Regarding claim 10, Beckhardt et al. do teach the system according to claim 8, further comprising at least one smart device (¶ 0077 lines 1-3: “NMDs 512, 514, and 516” “and PBDs 532, 534, 536, and 538 may also be components of one or more “Smart Home” systems” (the “playback” and “NMD” are also smart devices)), 
wherein, when the control information includes non-voice playback information, the far-field voice control device determines, from the at least one smart device, a smart device performing an operation corresponding to the non-voice playback information as a target smart device, and sends the non-voice playback information to the target smart device, to cause the target smart device to perform the operation corresponding to the non-voice playback information (¶ 0027 last 8 lines: “If the voice command is associated with control of a media playback system or device, then the response may be a command associated with the control of a media playback 

Regarding claim 11, Beckhardt et al. do teach the system according to claim 10, wherein,
the far-field voice control device receives a voice sent by a user, analyzes the voice to determine the voice includes a preset wake-up word, and sends the voice to the cloud server if the voice includes the wake-up word (¶ 0098 sentence 2: “an NMD” (the far-field voice control device) “may have one or more microphones to receive the voice input” (receives voice sent by a user), and then the “wakeword” (the voice sent by the user) is sent to “wakeword identifier 802, a voice identifier 804, measure of confidence 806” (voice analysis modules) as shown in Fig. 8 and ¶ 0117 lines 7-8: “measure of confidence” (voice analysis done) “may be determined by the NMD” (on picked up voice) “itself”; ¶ 0021 page 2 lines 1-3: “NMDs” (the voice analysis device (part of the far-filed voice control device) “may send” (sends) “a voice input” “e.g., voice command 
the cloud server analyzes the voice to determine the control information corresponding to the voice (¶ 0027 lines 5+: “the NMD may send the received voice command to the cloud-based computing device” (the cloud server receives voice sent from the far-field voice control device) “The cloud-based computing device may perform voice recognition on the voice command” (which analyzes the voice) “If the voice command is associated with control of a media playback system or device, then the response may be a command associated with the control” (to determine a control command corresponding to the voice) “of a media playback device or system such as play certain music content” (and control information)), 
and sends a control command including the control information to the far-field voice control device (¶ 0027 last sentence: “The server may send the command” (the cloud sends the control command which comprises of the control information) “to the NMD” (the voice control device)) ;
when the control information includes the voice playback information, the far-field playback device of the far-field voice control device plays the voice playback information (¶ 0027 last 8 lines: “If the voice command is associated with control of a media playback system or device, then the response may be a command associated with the control of a media playback device or system such as play certain music content” 
when the control information includes the non-voice playback information, the far-field voice control device determines, from the at least one smart device, the smart device performing the operation corresponding to the non-voice playback information as the target smart device, and sends the non-voice playback information to the target smart device, to cause the target smart device to perform the operation corresponding to the non-voice playback information (¶ 0027 last 8 lines: “If the voice command is associated with control of a media playback system or device, then the response may be a command associated with the control of a media playback device or system such as play certain music content, or change a setting of the playback device” (when control information is to “change a setting of the playback device” (is a non-voice playback information)) “the NMD” (the far-field voice control device) “may perform the command or instruct another network device to perform the command” (determines i.e., the “playback device” (the target smart device) to “perform the command” (to perform i.e., “change of setting” (the non-vice playback operation)).


the far-field voice pickup device picking up a voice sent by a user, and sending the voice to the voice analysis device (¶ 0098 sentence 2: “an NMD may have one or more microphones” (the voice pick up device) “to receive the voice input” (receives voice sent by a user), and then the “wakeword” (the voice sent by the user) is sent to “wakeword identifier 802, a voice identifier 804, measure of confidence 806” (voice analysis modules) as shown in Fig. 8 and ¶ 0117 lines 7-8: “measure of confidence” (voice analysis done) “may be determined by the NMD” (on picked up voice) “itself”);  
and
the voice analysis device analyzing the voice to determine whether the voice includes a preset wake-up word (¶ 0108 lines 2-3: “The measure of confidence” (analysis of the voice) “may indicate” (to determine) “how well the wakeword” (if the 
and sending the voice to a cloud server communicating with the far-field voice control device when the voice includes the preset wake-up word (¶ 0021 page 2 lines 1-3: “NMDs” (the voice analysis device (part of the far-filed voice control device) “may send” (sends) “a voice input” “e.g., voice command or wakeword and voice command” (voice which includes wake-up word) “to a cloud-based computing device” (to a cloud server)).

Regarding claim 13, Beckhardt et al. do teach the system according to claim 12, wherein the far-field voice control  device further comprises a far-field playback device, the far-field playback device includes a power amplifier for amplifying power of the voice playback information (¶ 0039 sentence 4: “The produced audio signals may then be provided to the audio amplifier” (a power amplifier) “for amplification and playback” (for amplifying power of the “audio content” (playback information) of the playback device).



Regarding claim 15, Beckhardt et al. do teach the system according to claim 12, wherein the far-filed voice control device further comprises at least one of following networking components: 
a wireless local area network networking component, a Bluetooth networking component, or an infrared networking component, wherein the far-field voice control device communicates with the cloud server and at least one smart device via at least one of the networking components (¶ 0078 sentence 1: “The NMDs 512, 514, and 516 may be part of a local area network” (a local area network which is wireless) i.e., ¶ 0090 sentence 1: “The network interface” “configured to facilitate wireless” (using wireless communication between)  “PBDs 532-538” (far field control device) “computing device 504-508 in cloud network” (and the cloud) “and other network microphone devices” (and the local area network of smart devices), because the “network microphone 

Regarding claim 16, Beckhardt et al. do teach the system according to claim 12, wherein the far-field voice control device is mounted in a junction box, a panel of the junction box is a touch panel, and the touch panel is provided with a touch button and/or an indicator light (¶ 0046 sentence before last: “playback device”(far field voice control device) “may include or interact with a docking station” (is mounted in a junction box) “for personal mobile media playback devices”; 0058 sentence 1: “The playback” (the far-field control device also comprises) “control region 410 may include selectable (e.g., by way of touch” (a touch panel) “icons” (with numerous buttons) “to cause playback devices in a selected playback zone or zone group to play or pause”)); therefore the “playback device” comprising both “docking station” (junction box) as well as “touch” (touch panel) amounts to one integrated system making the touch panel belonging to the junction box or vice versa).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims (1 or (7+12)), 3, 8, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim (1, or 8), 3, 8, 9 of copending Application No. 16/204,823 in view of Matulich et al. 
This is a provisional nonstatutory double patenting rejection.

16/295,881
1. A far-field voice control device, 







a far-field voice pickup device and a voice analysis device, the far-field voice pickup device picking up a voice sent by a user, 
and sending the voice to the voice analysis device, and the voice analysis device analyzing the voice to determine whether the voice includes a preset wake-up word, 
and sending the voice to a cloud server communicating with the far-field voice control device when the voice includes the preset wake-up word. 






















8. The system according to claim 7, wherein the cloud server receives a voice sent from the far-field voice control device, analyzes the voice to determine control information corresponding to the voice, and sends a control command including the control information to the far-field voice control device. 








9. The system according to claim 8, wherein, when the control information includes voice playback information, a far-field playback device of the far-field voice control device plays the voice playback information. 


6.    (Currently Amended) A far-field voice interaction system, comprising a terminal and a terminal holder for holding the terminal placed thereon firmly, and the terminal being communicatively connected to the terminal holder;
wherein the terminal holder comprises:
far-field voice pickup device, a far-field playback device and a voice analysis device;
the far-field voice pickup device receiving voice sent by a user, and sending the voice to the voice analysis device;
the voice analysis device analyzing the voice, determining whether the voice containing a preset wake-up word, and sending the voice to the terminal held by the terminal holder in response to the preset wake-up word being contained in the voice; and

the Bluetooth module of the terminal holder triggers establishment of a Bluetooth synchronous connection oriented link between a Bluetooth module of the terminal and the Bluetooth module of the terminal holder in 

the far-field playback device playing voice play information received from the terminal in communication connection with the terminal holder, wherein the far-field playback device comprises a plurality of speakers of different orientations.



8.    (Original) The far-field voice interaction system according to claim 6, wherein the far-field voice interaction system comprises a cloud server; and
cloud server receives voice sent by the terminal, performs analysis processing on the voice, determines control information corresponding to the voice, and sends a control instruction comprising the control information to the terminal, to cause the executive device of the terminal to perform an operation corresponding to the control information.

9.    (Original) The far-field voice interaction system according to claim 7, wherein, when the control information comprises voice play information, the terminal sends the voice play information to the terminal holder, and a far-field playback device of the terminal holder plays the voice play information.


wherein the far-field voice pickup device is mounted in a switch or a socket on a wall.
Matulich et al. do teach a far-field voice pickup device is mounted in a switch or a socket on a wall (Col. 10 lines 25-27: “voice activated control circuitry” (a voice pick up device) “is housed on a wall switch” (is mounted in a switch on a wall) “that includes a switch plate 210 and switch box 218”; Col. 10 lines 31-33: “The switch plate 210 also includes a microphone 206 for accepting speech commands”; Col. 5 lines 26-27: “FIG. 2 is a perspective drawing of a portable speech activated device” (an example of a far-field voice pick up device)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice activated control circuitry” of Matulich et al. into the circuitry of the 16/204,823 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable the 16/204,823 to benefit of being connected to a “wall switch” so as to “increase response accuracy and device utility” of its device as described in Matulich et al. Col. 5 lines 15-16.
16/204,823 in view of Matulich et al. do not specifically disclose:
Wherein the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array.
Christoph et al. do teach:
Wherein the far-field voice pickup device comprises a plurality of microphones arranged in a spherical array (¶ 0015 sentence 3: “a plurality of microphones of a voice command device” (sending voice commands to a voice pickup device) “may be implemented as a microphone array, in particular, as a circular or spherical microphone array” (to a plurality of microphones arranged in a spherical array)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “spherical microphone array” configuration of Christoph et al. into the “Microphone Array” of 16/204,823 in 16/204,823 in view of Matulich et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable 16/204,823 in view of Matulich et al. to have their “voice command device” “covers the full range, i.e. 4.pi., of the three -dimensional acoustic space” as disclosed in Christoph et al. ¶ 0130 sentence before last.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
January 6th 2022.